Citation Nr: 1341884	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-02 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased initial evaluation for degenerative disc disease of the cervical spine in excess of 10 percent.

2.  Entitlement to an initial compensable disability rating for headaches.



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to January 1996.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for degenerative disc disease of the cervical spine with headaches, assigning a 10 percent disability evaluation and an effective date of July 30, 2008; denied service connection for lumbosacral strain, sleep apnea, enlarged right eye retina, tendonitis of the bilateral wrists, and skin rashes on the face; and deferred the issue of bilateral hearing loss.  The Veteran filed an April 2009 Notice of Disagreement with regard to his claims for degenerative disc disease of the cervical spine, lumbosacral strain, sleep apnea, and enlarged right eye retina.  See 38 C.F.R. § 20.201.  He perfected his appeal with regard to these issues only.  See 38 C.F.R. §§ 20.200, 20.202.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in January 2011.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

In December 2011, the Board dismissed the Veteran's claim of service connection for enlarged right eye retina and remanded the remaining issues for further development.

During the pendency of the appeal, the Appeals Management Center (AMC) granted service connection for sleep apnea in a September 2012 rating decision.  This is a full grant of the benefit sought on appeal and so the issue is no longer before the Board.  As such, the Board has identified the issues as set forth on the title page.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  This paperless file contains additional relevant documents, including VA treatment records, which have been reviewed in conjunction with this decision.

In February 2013, the Board remanded the issues of an initial evaluation of degenerative disc disease of the cervical spine with headaches in excess of 10 percent, and entitlement to service connection lumbosacral strain for further development.  

In a June 2013 rating decision, the Appeals Management Center (AMC) granted entitlement to service connection for lumbosacral strain at a disability rating of 10 percent, effective July 30, 2008.  As this is a full grant of the issue on appeal, this issue is no longer on appeal.  In addition, the RO provided a separate noncompensable disability rating for headaches, effective July 30, 2008.  


FINDINGS OF FACT

1.  The Veteran's cervical spine disability has not resulted in forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding at any point over the appeals period.

2.  The Veteran's headaches are not manifested by characteristic prostrating attacks.






CONCLUSION OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5243 (2013).

2.  The criteria for an initial compensable disability rating for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Post-service medical records have been associated with the claims file. 

VA provided the Veteran the opportunity to have a hearing.  The appellant testified before the undersigned Veterans Law Judge in January 2011.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, while the examiner did not explicitly explain the evidence necessary for a claim for a higher initial disability rating, based on the questions posed by the undersigned Veterans Law Judge and the Veteran's representative, and the Veteran's own testimony, it was evident that the Veteran was aware of what was needed to substantiate his claims.  In addition, the Veterans Law Judge inquired about outstanding medical evidence and dates of treatment.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) extant at the time of the hearing.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The case was remanded in December 2011, in order to obtain outstanding VA medical records, to request the Veteran's records from the Social Security Administration (SSA), and to provide the Veteran with a VA examination to determine the current nature and severity of his cervical spine disability.

The Veteran's outstanding VA medical records have been associated with the record.  A request was made for the Veteran's SSA records; however, the Veteran indicated that he did not receive SSA benefits and had not applied for such.  The Veteran was provided with a VA examination in January 2012; however, the examiner did not address the Veteran's cervical spine symptoms.  

The case was remanded again in February 2013.  The Board instructed that the Veteran should be provided with another VA examination to determine the current nature and severity of his service-connected cervical spine disability, and to determine whether his headaches are a part of his cervical spine disability, or should have a separate disability rating.  

In March 2013, the Veteran was provided with a VA examination to determine the current nature and severity of his service-connected cervical spine disability.  In May 2013, the Veteran was provided with a VA examination to determine whether his headaches warranted a separate disability rating from his service-connected cervical spine disability.  The VA examiner found that his headaches appeared to be musculoskeletal and caused pain in his head, not his neck, and therefore warranted a separate disability rating.  The Board finds that these VA examinations are adequate for rating purposes because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.



Increased rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be 'staged.'  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence'); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Initial disability rating - cervical spine disability

The Veteran is service-connected for his cervical spine disability under Diagnostic Code 5243, pertaining to intervertebral disc disease (IVDS) of the spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height, and a 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Additionally, IVDS is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

For IVDS manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted. Note one states that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

VA regulations instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint. 38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Background and analysis

At his hearing, the Veteran testified that he had neck pain and that it would tighten up.  He indicated that his arms intermittently went numb.  

Upon examination in September 2008, the Veteran reported that his neck caused pain two to three days per week, and that at those times the pain level was 8/10.  He complained of numbness in his arms while he slept or was sitting up in a chair, but otherwise his arms were normal.  He had some pain that radiated from his shoulders.  He did not have any flare-ups.  Neck discomfort made his job more difficult, but he was able to continue to work.  He had not had doctor prescribed bed rest in the prior 12 months for this condition, and had not had any changed in his bowel or bladder and did not have regular fevers or chills.  The Veteran had forward flexion and extension to 45 degrees, right and left lateral rotation to 30 degrees each, and right and left lateral bending from to 60 degrees.  He had pain throughout the entire arc of range of motion, and there was no change with repetitive it was the same both actively and passively.  The Veteran's strength was 5/5 in the deltoids, biceps, triceps, wrist flexors, wrist extensors, grip strength, finger extensors and interosseus muscles.  He had 1+ biceps, triceps and brachioradialis reflexes in the bilateral upper extremities.  He had negative Hoffman's and spurlings sign in the upper extremities.  He had no spasm, and light touch sensation as intact for C5 to T1.  Based upon x-ray evidence, the examiner diagnosed mild cervical spine degenerative disc disease.  

A March 2013 VA examination report shows that the Veteran reported that he did not have flare-ups of his cervical spine disability.  Range of motion was flexion and extension to 45 degrees, right and left lateral flexion was to 45 degrees each, and right and left lateral rotation to 80 degrees or more.  None of the movements had objective evidence of pain on motion.  The Veteran had no additional limitation of motion after repetitive movements, and no functional loss or functional impairment of the cervical spine.  The Veteran did not have guarding or muscle spasm of the cervical spine.  Muscle strength testing of the upper extremities was normal, with no atrophy.  Reflex and sensory examinations of the upper extremities were normal.  The Veteran did not have any radicular pain or any other signs or symptoms of radiculopathy.  The examiner noted that the Veteran did not have any other neurological abnormalities of his cervical spine.  While the Veteran was noted to have IVDS of the cervical spine, he did not have any incapacitating episodes over the prior twelve months.  The examiner found that the Veteran did not have a vertebral fracture.

Based on the evidence of record, the Board finds that the Veteran's service-connected cervical spine disability does not warrant a higher disability rating.  Under the General Rating Formula, in order to warrant a higher disability rating, the evidence would need to show that the Veteran's cervical spine disability resulted in forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.

In this case, the Veteran's forward flexion was limited to 45 degrees.  While the September 2008 VA examiner noted that the Veteran had pain on motion, this pain did not limit the range of motion of his cervical spine.  Mitchell.   The Veteran's combined range of motion was 270 degrees at his September 2008 VA examination and 370 at his May 2013 examination.  Id.  These range of motion measurements to not meet the criteria for a higher disability rating, even factoring in the DeLuca provisions.  In addition, there is no evidence that the Veteran had muscle spasm in his cervical spine.  The May 2013 examiner specifically noted the absence of any muscle spasm.  

Finally, the  Board finds that the Veteran's cervical spine does not warrant a higher disability rating based on incapacitating episodes, as the examination reports of record show that the Veteran has not had any incapacitating episodes, and the Veteran has not contended that he had any period of bed rest prescribed by a physician.  

The Board has considered whether separate ratings are warranted for any neurological abnormalities associated with the Veteran's cervical spine disability.  However, all clinical testing, including motor, sensory and reflex, of the Veteran's upper extremities have been normal.  Aside from some reported transient numbness and pain, the Veteran has had no signs of radiculopathy, according to the March 2013 examiner.  In addition, the March 2013 examiner noted that the Veteran did not have any other neurological abnormalities associated with his cervical spine.  As such, separate disability ratings for neurological abnormalities in the Veteran's upper extremities are not warranted.  38 C.F.R. § 4.71a.

As the preponderance of evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.

Initial disability rating - headaches

The Veteran's headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a noncompensable evaluation is warranted for migraine with less frequent attacks than described by the criteria for higher ratings.  A 10 percent evaluation for migraine headaches requires characteristic prostrating attacks averaging one in two months over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.
Background and analysis

At this hearing, the Veteran testified that he had headaches constantly, and that they required that he lie down once a week.  

A September 2008 VA examination report shows that the Veteran reported that he had headaches which lasted for several hours up to the entire day.  They were generally dull and nagging and started at the back of the head in the occipital area and then spread to involve the whole head.  There was no aura, nausea, vomiting, photo or phonophobia.  There was no paraesthesias or dyesthesias.  The examiner diagnosed headaches which appeared to be secondary to musculoskeletal pain.

A May 2013 VA examination shows that the Veteran reported that his headaches caused pulsating pain in the posterior aspect of his head.  He also had sensitivy to light during his headaches.  The headaches lasted about three hours when he took medication such as naproxen, Tylenol and ibuprofen.  The examiner noted that the Veteran did not have characteristic prostrating attacks of migraine headache pain.  The Veteran indicated that he did not miss any days of work due to his headaches, but that he had interruptions at work because of his headaches.

The Board finds that the evidence of record does not support a compensable disability rating for the Veteran's service-connected headaches.  The Veteran has not contended, and the medical evidence does not reflect, that he has had any prostrating attacks due to his headaches.  As such, a higher rating is not warranted.

The Board has considered rating the Veteran's service-connected headaches under other Diagnostic Codes, in order to provide the Veteran with the most beneficial rating; however, Diagnostic Code 8100 provides the most appropriate rating criteria for the symptoms associated with the Veteran's headaches.

As the preponderance of evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.


Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.  The Board finds no reason to refer this case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b), as the Board finds that neither the first nor second Thun element is satisfied here.  

The Veteran's service-connected cervical spine disability is manifested by signs and symptoms such as pain and limitation of motion.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings primarily on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In addition, the rating schedule for disabilities of the spine includes disability rating based on incapacitating episodes.  In summary, the schedular criteria for disabilities of the spine contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  

With regard to his service-connected migraines, the Board notes that the rating criteria are based on the frequency of prostrating attacks as a result of the various symptoms of headaches.  In this case, the Veteran has reported that he has dull and nagging headaches and some sensitivity to light, but that his headaches do not cause prostrating attacks.  As the symptoms associated with headaches, including pain and sensitivity to light, are encompassed in the causes for characteristic prostrating attacks, the Board finds, therefore, that the Veteran's symptoms associated with his headaches are considered in the rating criteria.

In short, there is nothing exceptional or unusual about the Veteran's right knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.
  
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his cervical spine disability and headaches have caused him to miss work or has resulted in any hospitalizations.  The Board finds, therefore, that the Veteran's service-connected cervical spine disability and headaches do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

TDIU Considerations

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2013).  

The issue of TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case there has been no allegation or evidence of unemployability.  At his VA examinations, the Veteran indicated that he was working.  Accordingly, the question of entitlement to TDIU has not been raised.


ORDER

An increased initial evaluation for degenerative disc disease of the cervical spine in excess of 10 percent is denied.

An initial compensable disability rating for headaches is denied.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


